Citation Nr: 0944159	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  00-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for left shoulder 
bursitis.

2. Entitlement to service connection for an ear disability.

3. Entitlement to service connection for a sinus disability.

4. Entitlement to service connection for a low back 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty from October 1972 to October 1975 
and from September 1976 to April 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran and his spouse testified at a personal 
hearing at the RO in January 2002 and at a Board hearing at 
the RO in July 2003.

In a July 2004 decision, the Board denied the Veteran's claim 
of entitlement to service connection for left shoulder 
bursitis and remanded the issues of entitlement to service 
connection for ear, sinus, low back, neck and depressive 
disabilities.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2005 Order, the Court 
vacated the Board's July 2004 decision with respect to the 
denial of the claim of service connection for left shoulder 
bursitis and remanded the case to the Board for compliance 
with a February 2005 Joint Motion for Partially Vacating the 
Board Decision (Joint Motion).  Subsequently, the Board again 
remanded this case in August 2005.

As directed in the Board's August 2005 remand, the RO issued 
a statement of case with respect to the issues of entitlement 
to service connection for neck disability and depressive 
disorder on August 4, 2006.  The Veteran filed a substantive 
appeal that was date stamped received on October 17, 2006.  
As the substantive appeal, was not filed within 60 days of 
the issuance of the statement of case, it cannot be 
considered timely.  Accordingly, these issues are not in 
appellate status.  See 38 C.F.R. § 20.302(b).  

As noted in the Board's July 2004 decision, the Veteran 
appears to be raising numerous additional claims.  Initially, 
the Board notes that by way of correspondence dated in 
January 1991, the Veteran appears to be raising the issue of 
service connection for a left leg disability.  In addition, 
by way of correspondence dated in September 1997, the Veteran 
appears to be raising the issue of a right hand disability.  
Also, by way of correspondence dated in November 2000, the 
Veteran appears to be raising the issue of a cardiovascular 
disability.  Finally, the Veteran continues to assert in 
numerous statements of record that he is seeking to reopen 
his claims for service connection for posttraumatic stress 
disorder and chronic obstructive pulmonary disease, to 
include as due to exposure to asbestos and as due to nicotine 
dependence.  As it appears that no action has been taken with 
respect to these claims, the Board hereby refers these 
matters to the RO for clarification and any appropriate 
action.

The issues of entitlement to service connection for ear 
disability, sinus disability and low back disability, to 
include arthritis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left shoulder bursitis was not manifested during the 
Veteran's active duty service or for many years after 
separation from service.


CONCLUSION OF LAW

Left shoulder bursitis was not incurred in or aggravated 
during the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2001, July 2004 and 
November 2004 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, a March 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in June 2006, and 
an addendum offering an opinion was completed in September 
2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report with addendum contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The present appeal includes the issue of entitlement to 
service connection for left shoulder bursitis.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records document that the 
Veteran complained of left shoulder pain only once, in 
December 1977.  The diagnosis was muscle strain/bursitis.  
While subsequent service treatment records showed that the 
Veteran sought treatment for numerous other unrelated 
injuries and illnesses, the records document no other 
incident of seeking treatment for any left shoulder ailment 
or injury.  In fact, the Veteran's April 1981 separation 
examination report showed that the Veteran's upper 
extremities were clinically evaluated as normal.  In 
addition, there was no documentation of a chronic left 
shoulder disability, although it was noted that the Veteran 
had chronic, recurrent right shoulder pain.  

After his discharge from service, the Veteran underwent a VA 
examination in March 1982.  He complained of right shoulder 
pain, but was silent with respect to any problems with the 
left shoulder.  No findings with respect to the left shoulder 
were reported.  

The Veteran did not assert that he had a left shoulder 
disability related to service until he filed his current 
claim in August 1997.  Subsequently, a November 1997 VA 
examination report and a February 2002 VA examination report 
both noted bilateral bursitis in the Veteran's shoulders.  
However, neither examination report related the Veteran's 
current bursitis to his active duty service.

VA treatment records have also been reviewed.  A December 
1997 VA treatment record showed that the Veteran had 
bilateral mild shoulder bursitis.  Follow up VA treatment 
records continued to show a diagnosis of bilateral shoulder 
bursitis and complaints of shoulder pain.  However, these 
records are silent with respect to any link between a current 
left shoulder disability and service.  

At the January 2002 RO hearing, the Veteran reiterated that 
he was seen in December 1977 for complaints of left shoulder 
pain.  At the July 2003 Board hearing, the Veteran that he 
injured his left shoulder in service and he complained about 
it to sick bay.  He stated that it bothered him for about six 
months and then finally subsided.  He claimed that his 
current left shoulder bursitis was aggravated with activity.  
He further indicated that bursitis could be an ongoing 
disease process.  He stated that his shoulder problem started 
in service and continued through the years.  It was just a 
continuous disease process that he thought eventually would 
develop into arthritis.    

In support of his claim, the Veteran also submitted lay 
statements from T.C. and P.S.  T.C. indicated that she knew 
the Veteran while he was in service.  She stated that the 
Veteran had some problems with his shoulders in that he said 
they ached a lot and sometimes he would have lumps on the 
tops of his shoulders that he showed.  P.S. indicated that he 
met the Veteran in March 1982 during training for a police 
department.  P.S. stated that the Veteran had difficulties 
completing the physical training as a result of his service 
and his main complaints were about his back and shoulders.  

In accordance with the Joint Motion, on remand, the Veteran 
was afforded a VA examination in June 2006.  After reviewing 
the claims file and examining the Veteran, the diagnosis was 
left shoulder bursitis, rule out torn rotator cuff.  The 
examiner commented that he only found one left shoulder 
incident and the Veteran was able to continue using his left 
shoulder for four more years of active duty.  In a September 
2006 addendum, the examiner opined that it was less likely as 
not that present left shoulder problem was caused by or 
result of military service.  He noted that other records 
showed a complaint of right shoulder pain in 1982, but not 
left.  He based his opinion on the fact that there was a 
single incident of left shoulder pain in 1977 followed by 
many years of active military duty without problems.    

Given that the claims file was reviewed by the examiner and 
the examination report with addendum sets forth detailed 
examination findings and an opinion with rationale in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review and has a 
high probative value.  

Therefore, based on the evidence of record, the Board finds 
that service connection for left shoulder bursitis is not 
warranted.  While service treatment records do show that the 
Veteran complained of left shoulder pain in December 1977, 
the April 1981 service examination found that the Veteran's 
upper extremities were clinically evaluated as normal.  
Significantly, there were no further left shoulder complaints 
for the Veteran's remaining four years in service.  Moreover, 
the March 1982 VA examination within a year after discharge 
was also silent with respect to any left shoulder complaints.  
Further, after reviewing the claims file and examining the 
Veteran, the June 2006 VA examination report with September 
2006 addendum stated that it was less likely as not that the 
current left shoulder problem was related to service.  There 
is no medical evidence of record to refute this opinion.  The 
Board further finds it significant that the first post 
service medical evidence of a left shoulder disability was 
approximately 16 years after service so there is no 
supporting medical evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighing against the 
Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating 
that his current disability is related to service, as well as 
the lay statements indicating that he hurt his shoulder in 
service.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Citing Buchanan and Jandreau, the Federal Circuit recently 
reiterated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Nevertheless, while service treatment records do show that 
the Veteran had one complaint of left shoulder pain in 
service, again, the discharge examination showed that the 
Veteran's upper extremities were clinically evaluated as 
normal.  Here, the Veteran is competent to say that he 
experienced symptoms while in service.  He is also competent 
to report a continuity of symptoms since service.  However, 
any assertions by the Veteran in this regard are inconsistent 
with the other evidence of record which shows no pertinent 
complaints over the years.  It is reasonable to expect that 
he would have reported ongoing shoulder problems while in 
service and after discharge from service if he was in fact 
experiencing them.  His failure in this regard diminishes his 
credibility regarding a continuity of symptoms since service.  
Importantly, the Veteran asserted that he had a right 
shoulder disability shortly after service at the March 1982 
VA examination, but was silent with respect to his left 
shoulder.  The Board also finds it reasonable to assume that 
if the Veteran was also having problems with his left 
shoulder due to service, he would have reported it at that 
time.  His lack of reporting a left shoulder problem at that 
time further diminishes his credibility that his current left 
shoulder symptoms have continued since service.  Thus, while 
the Veteran's contentions have been carefully considered, 
these contentions have been found to lack credibility and, in 
turn, are outweighed by the highly probative June 2006 VA 
examination with September 2006 addendum.  

Further, while T.C.'s statement is competent to report that 
the Veteran complained of left shoulder pain in service, 
which is supported by the December 1977 service treatment 
record.  She did not offer any evidence as to the continuity 
of symptomatology since service.  Moreover, P.S.'s statement 
that the Veteran experienced shoulder pain in March 1982 is 
inconsistent with the contemporaneous March 1982 VA 
examination.  Again, it would seem reasonable that if the 
Veteran was experiencing left shoulder pain at that time and 
reporting it to his acquaintance, he would have reported the 
pain at the VA examination when he reported his right 
shoulder pain.  Further, P.S.'s statement was made many years 
after the fact whereas the VA examination is contemporaneous.  
Accordingly, P.S.'s statement is inconsistent with the other 
evidence of record, which also diminishes his credibility.  
Moreover, neither T.C. or P.S. have demonstrated that they 
have the medical expertise to link a current shoulder 
disability to the incident documented in service.  Thus, 
again, these statements are outweighed by the June 2006 VA 
examination with September 2006 addendum.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for left shoulder bursitis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left shoulder bursitis 
is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran is also seeking service connection for ear 
disability, sinus disability and low back disability, to 
include arthritis.  Service treatment records showed that on 
numerous occasions the Veteran was treated for upper 
respiratory infections, flu symptoms, ear trouble, 
questionable sinusitis, and colds.  Further, June 1979 and 
December 1979 service treatment records showed that the 
Veteran complained of low back pain.  Subsequent to the 
Board's August 2005 remand, the Court determined in McLendon 
v. Nicholson, 20 Vet.App. 79 (2006), that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Accordingly, under the Court's 
guidance issues subsequent to the previous remand, the Board 
now finds that the Veteran should be afforded a VA 
examination(s) to determine whether the any current ear 
disability, sinus disability and low back disability, to 
include arthritis, are related to the incidents documented in 
service.  See 38 C.F.R. § 3.159(c)(4).

Further, in numerous statements of record, the Veteran has 
also claimed that his ear disability and sinus disability are 
secondary to his service-connected trimalar fracture with 
zygomatic arch fracture; left, to include temporomandibular 
joint dysfunction.  When determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).   
Thus, the VA examination should also determine whether the 
Veteran's ear disability and sinus disability are proximately 
due to or aggravated by the service-connected trimalar 
fracture with zygomatic arch fracture; left, to include 
temporomandibular joint dysfunction.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
ensure all pertinent VA treatment records 
have been associated with the claims 
file.  

2.  The Veteran should be scheduled for 
an appropriate  VA examination(s) to 
determine the nature, extent and etiology 
of any currently manifested ear 
disability , sinus disability and low 
back disability, to include arthritis.  
The claims file must be made available to 
the examiner(s) for review in connection 
with the examination(s).  

After examining the Veteran and reviewing 
the claims file, the appropriate 
examiner(s) should clearly delineate all 
current ear, sinus and low back 
disabilities and respond to the 
following:

a)  Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current ear 
disability, sinus disability, and low 
back disability are related to service.  

b.)  Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current ear 
disability and sinus disability are 
proximately due to, or caused by, the 
Veteran's service-connected trimalar 
fracture with zygomatic arch fracture; 
left, to include temporomandibular joint 
dysfunction.  

c.)  Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current ear 
disability and sinus disability have been 
aggravated by the Veteran's service-
connected trimalar fracture with 
zygomatic arch fracture; left, to include 
temporomandibular joint dysfunction. 

A detailed rational for all opinions 
expressed should be provided.

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


